Citation Nr: 1550451	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for renal carcinoma, claimed as a right renal mass.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1975 to October 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for a TDIU as well as a claim for service connection for a right renal mass.  In September 2010 and December 2010, the Veteran filed notices of disagreement (NODs).  Statements of the case (SOCs) were issued in December 2012, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

The Board notes that, in a March 2014 submission, the Veteran's representative requested a Board hearing before a Veterans Law Judge at the RO.  However, in a subsequent July 2015 statement, the Veteran's representative withdrew such hearing request.  38 C.F.R. § 20.704(e) (2015). 

In August 2015, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals documents that are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

As a final preliminary matter, the Board notes that additional evidence has been added to the record since the issuance of the December 2012 SOCs, to include VA treatment records dated through February 2015.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of this new evidence.  38 C.F.R. § 20.1304(c) (2015).   However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 

For reasons expressed below, the claim on appeal is being remanded to AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran has alleged that he is unable to maintain any employment due to his service-connected disabilities.  In an October 2015 Informal Hearing Presentation, the Veteran's representative argued that the Veteran's symptoms of fibromyalgia and amyotrophic lateral sclerosis (ALS) were difficult to differentiate and that sedentary jobs required stamina and the ability to focus and concentrate, which he does not possess.  A February 2010 VA examiner opined that the Veteran should be able to work in a sedentary office setting as he becomes fatigued easily with physical activity but attempted to stay active.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  In addition, the examiner did not consider whether the Veteran's past employment was physical or sedentary in nature.  Moreover, the Veteran has been awarded service connection for additional disabilities since the February 2010 opinion, to include ALS and dysphagia associated with ALS.  Hence, further medical opinion on this matter is warranted.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2015) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.

With regard to the claim for service connection for a renal carcinoma, the Veteran has alleged that this disability is the result of service.  Specifically, he alleges that it developed as a result of his frequent in-service exposure to chemicals, including solvents and cleaners, and argues that there is a lengthy latency period for renal cell cancer.  Service treatment records were negative for complaints, treatments or diagnoses related to any renal mass or other kidney disorder.  An October 2012 VA examiner diagnosed the Veteran with renal carcinoma and status-post partial nephrectomy of the right kidney and opined that these medical conditions were common conditions with known or studied causes and were less likely than not (50/50) to have been caused by exposure to environmental hazards in Southwest Asia.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez, supra; see also Stefl, supra.  

Accordingly, given the above, and the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for a right renal mass.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the AOJ should arrange to obtain addendum opinions from the VA examiners that provided the February 2010 and October 2012 opinions, or other appropriate physician(s) based on claims file review, if possible.  The AOJ should only arrange for further examination(s) of the Veteran to obtain the requested opinions if such examination is deemed necessary in the judgment of the physician(s) designated to provide the addendum opinion(s).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinions in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the record all outstanding, pertinent records.

As for VA records, the record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Tampa, Florida, and that records from that facility dated through February 2015 are associated with the file; however, more recent records may exist.  Moreover, the Board notes that such records dated between July 2009 and September 2012 have not been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Tampa VAMC and Pasco County OPC (dated between July 2009 and September 2012 as well as those dated since February 2015) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.  

The AOJ should undertake appropriate  also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards pertinent, private (non-VA) medical treatment),  explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A  § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  


Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).   

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Tampa VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated between July 2009 and September 2012 as well as those dated since February 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the October 2012 opinion concerning the claim for service connection for renal carcinoma. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate professional, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  

With regard to diagnosed renal carcinoma with status-post partial nephrectomy of the right kidney, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the renal carcinoma had its onset during, or is otherwise medically related to, the Veteran's period of service. 

In addressing the above, the examiner must consider and discuss all in- and post-service medical and other objective evidence, and all lay assertions-in particular, the Veteran's assertion that his disability the result of his frequent in-service exposure to chemicals, including solvents and cleaners, as well as his assertion that the lengthy latency period for renal cell cancer suggests an in-service onset.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  After all records and/or responses from each contacted have been associated with the claims file, arrange for the February 2010 examiner to provide an addendum opinion concerning the Veteran's TDIU claim. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate professional, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  

The physician should fully describe the functional effects of each of the Veteran's service-connected disabilities-currently-amyotrophic lateral sclerosis (ALS), chronic fatigue syndrome, sleep apnea, residuals status-post basal cell carcinoma on the nose, dysphagia associated with ALS, polyarthralgia/fibromyalgia manifested by joint/muscle pain, left knee osteoarthritis, right knee osteoarthritis, chronic sinusitis, and hemorrhoids and gastroesophageal reflux disease-on his ability to perform the activities of daily living, to include the physical acts required for gainful employment.

If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the physician must consider and discuss the combined effects of the Veteran's service connected disabilities on his ability to perform the physical acts required for employment.

In particular, the physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In responding to the above, the physician must consider all pertinent medical and other objective evidence, and all lay assertions. 

Complete, clearly-stated rationale for the conclusions reached must provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the electronic claims file since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




